DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Corrected Notice of Allowability will replace the previous Notice of Allowability dated 01/22/2021.
3.   This Office Action is responsive to the new Information Disclosure Statement (IDS) submitted on 3/03/2021 and the Applicant’s Amendment filed on 12/01/2020, in which claims 2-3, 8, 15-17 and 19 have been amended and entered of record.

Information Disclosure Statement
4.     The Information Disclosure Statement (IDS) submitted on 3/03/2021 has been considered by the examiner and made of record in the application file.
5.    The examiner has identified that the Information Disclosure Statement (IDS) submitted on 12/01/2020 was belong to a different application no. 16/959,556. This issue was concurred with the applicant’s representative (Bjorn Johnson) in a telephone interview on 1/12/2021.Thus, the disclosures identified in the IDS 12/01/2020 are not considered by the examiner.

Response to Remarks/Arguments
6.    Paragraphs [0026] and [0068]-[0070] of the specification have been amended. Based on the amended paragraphs, the objections of specification are withdrawn.  
7.    Applicant’s remarks on page 8 of the Remarks section in the Amendment with respect to the rejections of claims 2-3, 8 and 19, as currently amended, under the U.S.C. § 112(b) have been fully considered and persuasive. Thus, the 35 U.S.C. § 112(b) rejections of the claims are withdrawn accordingly.

Examiner's Amendment
8.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
          Authorization for this examiner's amendment was given in a telephone interview with Bjorn Johnson (Applicant’s Representative) on January 12, 2021.
         The application has been amended as follows:
           In the claims: 
               Claim 1 (Currently Amended): An apparatus, comprising: 
                 a controller; and 
                 a number of memory devices coupled to the controller, wherein each of the number of memory devices are configured as part of a neural network and include a number of memory arrays, and wherein [[ the [[ controller is configured to: 
                 send a command to copy data from a first memory device to a second memory device and to execute a training or inference operation on the second memory device, wherein the command comprises a first address and a second address, the first address identifying the first memory device storing data associated with the training or inference operation and the second address identifying the second memory device as the target for the data.
               Claim 8 (Currently Amended): A system, comprising: 
                  a controller; and
                  a number of memory devices coupled to the controller, wherein each of the number of memory devices are configured as part of a neural network and include a number of memory arrays, and  wherein [[ the [[ controller is configured to: 
                  send a first command to execute a first training or inference operation on a first memory device; 

          Claim 16 (Currently Amended): The method of claim 15, wherein transmitting copying data from the first memory device to the second memory device includes copying neural network data for the training or inference operation.  
          Claim 17 (Currently Amended): The method of claim 15, wherein transmitting copying data from the first memory device to the second memory device includes copying input data for the training or inference operation.  
         Claim 18 (Currently Amended): The method of claim 15, further including performing another training or inference operation on the first memory device.  
         Claim 19 (Currently Amended): The method of claim 15, further including copying the data from the first memory device to a third memory device of a memory system in response to receiving another command that comprises the first address and a third address, the first address identifying the first memory device storing data for the training or inference operation and the third address identifying the third second memory device as a target for the data.  
        Claim 20 (Currently Amended): The method of claim 19, further including performing another training or inference operation on the third memory device using the data copied from the first memory device.

Allowable Subject Matter 
9.     Claims 1-20 are allowed.
     
           Regarding independent claim 1 (Currently Amended), the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein the controller is configured to: send a command to copy data from a first memory device to a second memory device and to execute a training or inference operation on the second memory device, wherein the command comprises a first address and a second address, the first address identifying the first memory device storing data associated with the training or inference operation and the second address identifying the second memory device as the target for the data”, and a combination of other limitations thereof as claimed in the claim. Claims 2-7 depend on claim 1.   
          Regarding independent claim 8 (Currently Amended), the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein the controller is configured to: send a first command to execute a first training or inference operation on a first memory device; send a second command to copy data from the first memory device to a second memory device and to execute a second training or inference operation on the second memory device, wherein the second command comprises a first address and a second address, the first address identifying the first memory device storing data associated with the first training or inference operation and the second address identifying the second memory device as the target for the data”, and a combination of other limitations thereof as claimed in the claim. Claims 9-14 depend on claim 8.   
         Regarding independent claim 15 (Currently Amended), the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a method, comprising: receiving a command that comprises a first address and second address, the first address identifying a first memory device storing data for a training or inference operation and the second address identifying a 
11.     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571)270-1515.  The examiner can normally be reached on M-F 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/TRI M HOANG/Primary Examiner, Art Unit 2827